Citation Nr: 0403532	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to service connection for extraction of 
teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958; it also appears that veteran served with the 
Army National Guard from January 1959 to September 1960, and 
with the Army Reserves from September 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that denied the veteran's 
claims of entitlement to service connection for kidney stones 
and tooth extractions.

When this matter was previously before the Board in May 2001, 
it was remanded for further development and adjudication.  

The veteran's claim of service connection for loss of teeth, 
for perpetual treatment purposes only, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  A chronic kidney stone condition had its onset during 
service.

3.  There is no evidence of record that indicates that the 
veteran was provided a complete dental examination and all 
appropriate dental services and treatment within 180 days 
prior to separation from service.


CONCLUSIONS OF LAW

1.  Chronic kidney stone disability was incurred in service.  
38 U.S.C.A. §§ 1131, 1132, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003); VAOPGCPREC 3-2003 (2003).

2.  The veteran is eligible for VA outpatient dental (Class 
II(a)) treatment on a one-time completion basis.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for kidney stones and to one-time 
treatment for VA outpatient dental (Class II(a)) treatment, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his renal condition and to 
obtain an opinion as to the etiology of kidney stones.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has also 
obtained records of his pre-service and post-service 
treatment for kidney problems.  Further, despite diligent 
efforts, including in compliance with the Board's May 2001 
remand instructions, the veteran's service medical records 
could not be obtained from the National Personnel Records 
Center because they were apparently destroyed in the 1973 
fire at that facility.  In addition, all attempts by VA to 
obtain pertinent records from alternate sources have been 
futile.  

The veteran and his representative have also been provided 
with a Statement of the Case (SOC) and Supplemental 
Statement(s) of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  In the May 2001 Board 
remand and in May 2001 and May 2003 RO letters, VA notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
By way of these communications, VA gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified obtainable evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and in light of this decision, 
in which the Board grants service connection for a chronic 
kidney stone disability and to eligibility for VA outpatient 
dental (Class II(a)) treatment on a one-time completion 
basis, there is no prejudice to him by appellate 
consideration of the claim at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

B.  Service connection for chronic kidney stone disability 
and tooth extractions

The Board reiterates that the veteran's service medical 
records could not be obtained from the NPRC because they were 
apparently destroyed in the 1973 fire at that facility, and 
that the RO's diligent efforts to obtain the service medical 
records proved be futile.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

(i)  Kidney stones

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  

Here, the veteran's service medical records have been 
destroyed, so this disability cannot be said to have been 
"noted" at service entry.  In any event, the Board observes 
that the Court has held that the term "noted" denotes only 
those conditions that were recorded in examination reports, 
and a reported history of a pre-service existence of 
conditions recorded at the time of examination, which is what 
apparently occurred in this case, does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994); here, 
the veteran reports that at service entry he told the 
examiner that he had had a kidney stone at age 16.

In a recent precedent opinion issued subsequent to the 
Board's May 2001 remand, VA's General Counsel held that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (2003).  Additionally, the General Counsel 
has held that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  The General 
Counsel has determined that Section 3.304(b) is therefore 
invalid and should not be followed.  Id.  

As noted in the May 2001 remand, in essence, the veteran and 
his representative contend that the veteran suffered from 
kidney stones prior to service and that this condition was 
aggravated during or as a consequence of service.  As 
discussed above, however, the service medical records have 
been destroyed, so there is no evidence showing that the 
veteran's kidney stone disability was noted at service entry.  
In this regard, the Board notes that in various statements, 
the veteran reports that he began having kidney stones at the 
age of 16, prior to service, and that he reported this 
condition at service entry.  

In support of this claim, the veteran states that, prior to 
service, he treated this condition by adhering to a low 
calcium diet and drinking "plenty of liquids."  The veteran 
asserts that, while on active duty, he was not able to 
maintain a low calcium diet and was not able to drink enough 
water, and thus his kidney stone disability was aggravated.  
Further, in response to the RO's December 2002 letter, in 
which it inquired whether he was treated for his kidney stone 
disability during his in-service hospitalization from October 
2 to October 5, 1956, in a statement dated later that same 
month, the veteran indicated that that hospitalization was 
the only one he had while on active duty and that it was 
indeed to treat his kidney stone disability.

Private hospitalization records from Lynchburg General 
Hospital, dated in late 1955, i.e., prior to the veteran's 
entry into active duty, show that he was treated for ureteral 
calculus, which in November 1955 was surgically removed.  As 
such, it appears that, consistent with the veteran's report, 
the disability existed prior to service.  

In the May 2001 remand, the Board stated that it was unclear 
whether the veteran's acknowledged pre-existing kidney stone 
disability was aggravated by service, and concluded that a VA 
examination was necessary to answer this question.  
Consistent with the Board's May 2001 remand instructions, in 
July 2003, the veteran was afforded a formal VA genitourinary 
examination.  The physician reviewed the veteran's pertinent 
medical history and observed that at age 16 he passed a 
kidney stone that had to be surgically removed.  The examiner 
also acknowledged the veteran's statement that his kidney 
stone disability was aggravated during service because he was 
not able to drink enough water or maintain his low calcium 
diet since he had to eat milk, eggs and cheese.  

Following his physical examination of the veteran, and based 
on his review of the veteran's pertinent medical records, the 
examiner opined, "It is more likely than not that the 
veteran did not have an aggravation of his kidney problem 
during active duty service."  In addition, the physician 
essentially reported that the veteran's current kidney stone 
disability was related to his kidney problems during service; 
he diagnosed the veteran as having status post passage of 
kidney stones, one while in the military, with stone present 
in the right kidney area found on X-ray today.

In the July 2003 VA examination report, the examiner opined 
it was less likely than not that that the veteran's pre-
existing kidney stone disability was aggravated; however, the 
Board finds that the opinion regarding whether the veteran's 
kidney stone disability was aggravated does not come close to 
constituting clear and unmistakable evidence that it was not 
aggravated, which is required to rebut the presumption that 
it was.  Therefore, the Board finds that the presumption of 
soundness has not been rebutted, and thus, resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the evidence of record supports a finding that service 
connection is warranted for kidney stone disability.  See 
VAOPGCPREC 3-2003.

(ii)  Tooth extractions

For service-connected, noncompensable dental disabilities, 
the law provides that dental services and related appliances 
shall be furnished on a one-time completion basis, unless the 
services rendered are found to be unacceptable within the 
limitations of good professional standards.  38 U.S.C.A. 
§ 1712(b).  The Board notes that this is referred to as Class 
II dental treatment.  

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).

For veterans, such as the appellant, who were discharged 
before October 1, 1981, to be entitled to Class II 
eligibility, (1) the dental condition or disability must be 
shown to have been in existence at the time of discharge or 
release from active service; (2) the veteran must have been 
discharged or released under conditions other than 
dishonorable from a period of active military, naval or air 
service of not less than 180 days; (3) the application for 
treatment must be made within one year after discharge or 
release; and (4) a VA dental examination must be completed 
within fourteen months after discharge or release, unless 
delayed through no fault of the veteran.  38 C.F.R. 
§ 17.161(b)(2)(i).

38 U.S.C.A. § 1712(b)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

Here, because the service medical records have been destroyed 
and there is no evidence showing that the veteran ever signed 
a certification that he was given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment, resolving all reasonable doubt in his favor, the 
Board will assume he was never given this certification to 
consider, and therefore, pursuant to the Court's decision in 
Mays, the 180-day period was considered tolled.  See 
38 U.S.C.A. § 1712(b)(2).  Accordingly, eligibility for VA 
outpatient dental (Class II(a)) treatment on a one-time 
completion basis is warranted.


ORDER

Service connection for chronic kidney stone disability is 
granted

Eligibility for VA outpatient dental (Class II(a)) treatment 
on a one-time completion basis is granted.


REMAND

The law requires that in order to establish entitlement to 
service connection for a tooth, that the veteran must have 
sustained a combat wound or other service trauma.  See 
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  Thus, mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility to Class II(a) treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma as it must be the injury of a natural tooth.  Further, 
for the purposes of determining whether a veteran has Class 
IIa eligibility, the term "service trauma" does not include 
the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15556 (1997).  If a veteran is service connected for the 
loss of a tooth due to trauma, the veteran is entitled to 
perpetual treatment for that tooth.

In light of the absence of service medical records the Board 
is unsure whether the veteran's teeth were extracted shortly 
after entrance into service because of trauma or due to 
disease.  On remand, the RO must determine whether the teeth 
were extracted due to trauma, and as such, the Board 
concludes that he must be afforded a VA dental examination.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any dental 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for a VA dental examination.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should examine the veteran's 
teeth and offer an opinion regarding the 
etiology of the extraction of the 
veteran's teeth in 1956.  In offering 
this opinion, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's teeth 
were extracted due to trauma, or rather, 
whether it is more likely than not that 
they were extracted because of disease.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims, in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



